Citation Nr: 0900167	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-36 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
operative right ankle fusion as a residual of a fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
October 1973 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The veteran initially requested a videoconference hearing, 
but subsequently withdrew this request in writing in October 
2007.  38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  There is no evidence of nonunion of the right ankle 
fracture with loose motion, requiring a brace.

2.  There also is no evidence of ankylosis of the right ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the right ankle disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5262, 5270, 5271 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2004.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that a March 2006 letter complied with Dingess by 
discussing the disability rating and downstream effective 
date elements of the claim.  However, there has been no 
reason for the RO to again go back and readjudicate the 
claim, such as in another SSOC, because the veteran has not 
submitted any additional evidence in response to that 
additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 (West 
2002 and Supp. 2007); see again, Mayfield IV and Prickett, 
supra.



That is to say, the absence of another SSOC after the most 
recent March 2006 notice is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Cf. Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In this case, the Board acknowledges that the VCAA letters 
sent to the veteran in August 2004 and March 2006 do not meet 
the requirements of Vazquez-Flores and are insufficient as to 
content and timing, creating a presumption of prejudice.  
Nevertheless, this presumption is rebutted.



The veteran was provided correspondence regarding what was 
needed to support his claim for a higher rating.  
Specifically, the May 2005 SOC and December 2006 SSOC list 
the requirements for obtaining a higher rating for his ankle 
disorder, obviating the need for another VCAA notice letter 
to address these same criteria.  It is reasonable to expect 
him to understand from the various letters from the RO what 
was needed to support his claim.  And of equal or even 
greater significance, he demonstrated actual knowledge of 
what was needed to support his claim as reflected in his 
statements and correspondence.  Quite significantly, he and 
his representative referenced relevant, specific regulations 
and rating criteria relating to the increased-rating claim, 
as well as the particular regulatory requirements for 
achieving a higher level of disability rating - including, 
for example, by citing Diagnostic Codes 5003 and5262, and 
applicable rating criteria under these codes.  See his 
representative's November 2008 informal hearing presentation.  
So the notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  Consequently, 
the Vazquez-Flores requirements have been met, thus requiring 
no further development regarding the duty to notify.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), identified private treatment 
records, Social Security Administration (SSA) records, and 
arranged for a VA compensation examination to assess the 
severity of his right ankle disorder.  38 C.F.R. § 3.327(a) 
(2008).  See also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 
Vet. App. 121 (1991).  

II.  Analysis-Entitlement to a Rating Higher than 30 Percent 
for a Right Ankle Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

Where, as here, entitlement to compensation already has been 
established and an increase in the assigned evaluation is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolve in the veteran's favor.  38 C.F.R. § 4.3.

However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed - so here, from May 2003 - until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

The veteran currently has a 30 percent rating for his right 
ankle disorder, specifically, for post-operative ankle fusion 
as a residual of a fracture, under Diagnostic Codes 5262.  
38 C.F.R. § 4.71a (2008).

A 30 percent rating is warranted for malunion of the tibia 
and fibula with marked knee or ankle disability and a higher 
40 percent rating is warranted for nonunion with loose motion 
requiring a brace.  Diagnostic Code 5262.  

Here, though, the Board finds no evidence of nonunion of the 
tibia and fibula with loose motion, requiring a brace, which, 
as mentioned, must be shown for a higher 40 percent rating.  
Neither the September 2004 nor the August 2006 VA examiner 
indicated there was any evidence of nonunion of the right 
ankle fracture, such that it had loose motion.  And both 
examinations significantly relied on X-ray findings to make 
this important determination.  To the contrary, the veteran's 
right ankle was fused with two screws, so not the 
"nonunion" of the fracture contemplated by DC 5262 for the 
higher 40 percent rating.  Hence the results of those VA 
compensation evaluations provide highly probative evidence 
against his claim for a higher rating.

The veteran has indicated that several of the private medical 
records on file suggest nonunion.  See his representative's 
November 2008 informal hearing presentation.  However, some 
of the identified records indicating incomplete fusion and 
fibrous union appear to be referring to ankle joint space, 
not to residuals of the previous ankle fracture.  See June 
2005 treatment record by Dr. S.D. and July 2005 treatment 
record by Dr. M.P.  Most importantly, though, there has never 
been any explicit clinical finding that there is no union of 
the veteran's previous fracture of the right ankle, such that 
the fracture was never healed, subsequently producing loose 
motion of fractured pieces of ankle bone.  Without producing 
competent evidence of nonunion of the previous fracture, let 
alone with loose motion, his claim for a higher, 40 percent 
rating for impairment of the tibia and fibula simply cannot 
be substantiated.  Overall, the evidence of record does not 
warrant a higher rating than 30 percent under Diagnostic Code 
5262.

The fact, however, that the veteran's right ankle has been 
"fused" with two screws also warrants considering 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270, because this is tantamount to 
ankylosis.  See also Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

According to Diagnostic Code 5270, ankylosis of an ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees warrants a 30 percent rating - 
which, as mentioned, the veteran already has.  A higher 
40 percent rating requires ankylosis of his ankle in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 
10 degrees or with abduction, adduction, inversion or 
eversion deformity.  .

Normal range of motion in the ankle is 0 to 20 degrees of 
dorsiflexion and from 0 to 40 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The August 2006 VA examiner determined the veteran had 
dorsiflexion of 0 to 5 degrees and plantar flexion of 0 to 10 
degrees, which, though considerably less than normal range of 
motion in the ankle (indeed, only 25 percent of normal range 
of motion in each direction), still is insufficient to meet 
the requirements of DC 5270 for the higher 40 percent rating 
because his ankle is not ankylosed in the required ranges 
mentioned.  And a June 2005 CT report noted there is not bony 
union around the joint space, more conclusive evidence that 
the ankle joint is still unconsolidated and able to move at 
least to some albeit limited extent.  As well, there is no 
objective clinical indication of the required abduction, 
adduction, inversion or eversion deformity.  



There also is no possible higher rating for the veteran under 
the applicable diagnostic criteria for limitation of motion 
of the right ankle because he already has a 30 percent 
rating, which exceeds the highest possible rating of 20 
percent under Diagnostic Code 5271 - even assuming his 
limitation of motion is "marked", as the August 2006 VA 
examiner suggested by indicating there is substantial 
limitation of motion in the ankle.

The veteran's current 30 percent rating also exceeds the 
highest possible ratings of 20 percent provided by DC 5272 
(for ankylosis of the subastragalar or tarsal joint), for 
malunion of the Os calcis or astragalus, or for an 
astragalectomy.  So there is no additional benefit to be had 
from these DCs.

The veteran also contends he is entitled to a separate 10 
percent rating for 
post-traumatic arthritis in his right ankle.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee - as opposed to ankle - 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Diagnostic Code 5257 for 
subluxation/instability (symptoms not shown here).  
Essentially, these opinions indicate separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or (under Diagnostic Code 5003), 
when there is X-ray evidence of arthritis together with a 
finding of painful motion.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis) (2008).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2008) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement 
and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concern weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

However, that said, evaluation of the same disability or the 
same manifestations of disability under multiple diagnoses 
(i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  
Where, instead, separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The Board emphasizes that the critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The veteran is 
entitled to a combined rating where the symptomatology is 
distinct and separate.  Id.  

There are several diagnoses of degenerative joint disease 
(DJD), or degenerative arthritis, involving the veteran's 
right ankle, confirmed by X-rays.  There is also evidence of 
painful motion in the report of his August 2006 VA 
examination.  But, quite significantly, there is no 
indication that VAOPGCPREC 23-97 (July 1, 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998) may be applied to provide 
separate ratings for limitation of motion outside the context 
of a knee disorder rated under Diagnostic Code 5257.  There 
is simply no legal basis for the veteran's assertion that he 
is entitled to a separate rating for the arthritis in his 
right ankle, as opposed to knee, in addition to his already 
assigned 30 percent rating under Diagnostic Code 5262.  
Consider, as well, that the Board considered his claim under 
the ankylosis and range of motion DCs in this decision.  So 
assigning a separate rating for ankle (as opposed to knee) 
arthritis would constitute illegal pyramiding under 38 C.F.R. 
§ 4.14, and must be avoided.  See Esteban, 6 Vet. App. 262.  

Moreover, aside from the possibility of separate ratings, 
there is no possibility that consideration of pain and DeLuca 
criteria, which affect limitation of motion, could  allow the 
veteran to achieve a rating higher than 30 percent.  As 
mentioned, the maximum rating for limitation of motion for an 
ankle disorder, of 20 percent, still does not allow him to 
achieve a rating higher than 30 percent that he seeks.  
See Diagnostic Code 5271.

The Board cannot otherwise "stage" the veteran's rating 
under Hart.  There is no medical evidence of record to 
support staging his right ankle disability rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The disability 
picture does not more nearly approximate the criteria for a 
40 percent rating and has not since one year prior to filing 
his current claim.  So, in conclusion, the preponderance of 
the evidence is against a finding that the criteria for a 
rating higher than 30 percent have been met under any 
applicable Diagnostic Code.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.



III.  Consideration of an Extraschedular Evaluation

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 30 percent schedular rating under 
Diagnostic Code 5262.  See 38 C.F.R. § 4.1 (2008), indicating 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  And to the extent that any employability is 
hindered, it has already been incorporated into his current 
disability rating.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for this disability by the regular rating schedule.  His 
evaluation and treatment has been primarily on an outpatient 
basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 30 percent for the right 
ankle disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


